DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the damper is “disposed in the at least one of surfaces forming the recessed portion…” However, it would appear from the figures in the immediate application that the damper in fact forms the surface instead of being “disposed in” a surface.” Clarification is required. 
Because claims 2, 3, 6 and 7 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (2004/0032472) in view of Yoshida (5,943,079).

 	Regarding claim 1, Ohashi teaches a liquid discharge head comprising: 
an element substrate (fig. 14, item H1100) including an energy generation element configured to generate energy for discharging liquid from a discharge port; and 
a supporting member (fig. 14, item H1200) which supports the element substrate and in which a liquid chamber (fig. 14, item H1201) configured to supply liquid to the discharge port is formed (see fig. 14), 
a flow path member (fig. 14, unlabeled member sandwiching damper H2301 with supporting member H1200) including a flow path (fig. 14, unlabeled flow path in flow path member) for supplying liquid to the liquid chamber,
wherein a recessed portion (fig. 14, item H1203) communicating with the liquid chamber is formed at a position above the liquid chamber in a vertical direction in an orientation of the liquid discharge head when used (see fig. 14), and 
wherein at least one of surfaces forming the recessed portion is formed of a flexible member 
wherein the flexible member has a damper portion configured to absorb vibration of liquid in the liquid chamber and a sealing portion connecting the flow path to the liquid chamber while sealing the flow path and the liquid chamber (see fig. 15, note thicker, sealing portion of damper H2301 and thinner, damper portion of damper. See illustration below. Note that the sealing portion can be said to be “connecting the flow path to the liquid chamber” in more than one way. That is, the “connecting” language is broad. Further, the sealing portion of the damper can also be said to be “sealing the flow path and the liquid chamber”)
the damper portion is disposed in the at least one of surfaces forming the recessed portion (see figs. 14, 15, 112 rejection),
the sealing portion is in contact with the supporting member and the flow path member (see fig. 15, illustration below),
a thickness of the damper portion is smaller than a thickness of the sealing portion (see fig. 15, illustration below).
Ohashi does not teach wherein a space portion is formed by a back surface of the flexible member 


    PNG
    media_image1.png
    140
    263
    media_image1.png
    Greyscale
 	Regarding claim 2, Ohashi in view of Yoshida teaches the liquid discharge head according to claim 1, wherein the flexible member is formed on an upper surface of the recessed portion in the orientation (Ohashi, see fig. 15). 	Regarding claim 3, Ohashi in view of Yoshida teaches the liquid discharge head according to claim 1, wherein a through-hole communicating with the liquid chamber is formed in the supporting member, and wherein the recessed portion is formed by the flexible member being disposed across an opening of the through-hole (Ohashi, see figs. 5, 14, Note that top hole of buffer 25/1203 communicates with liquid chamber and is formed in supporting member, and wherein the flexible portion is disposed across the through-hole).
Regarding claim 6, Ohashi in view of Yoshida teaches the liquid discharge head according to claim 5, wherein the sealing member includes a resin portion and a flexible portion (Ohashi, [0045], Note that joint seal 65 is flexible and that other non-flexible portions, including non-flexible portion of sealing member, as defined in claim 5, are formed of resin).
 	Regarding claim 7, Ohashi in view of Yoshida teaches the liquid discharge head according to claim 1, wherein the supporting member is in contact with the element substrate (Ohashi, see fig. 14).

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853